Title: To Alexander Hamilton from Otho H. Williams, 8 February 1792
From: Williams, Otho H.
To: Hamilton, Alexander



Sir
Baltimore 8th. February 1792

I have received your letter of the 2d Instant commiting to me the direction of the future movements of the Revenue Cutter; But you have not yet informed me how the hands ⟨are to⟩ be subsisted. I think that it would be cheapest and best to supply them as on board merchantmen. Any bargain with the Captain might be the cause of discontent among the crew, and to draw rations on shore would be attended with much delay, inconvenience, and trouble. It is expedient that I should be officially informed of the subsistence of Captains &c in the army in order to a settlement with the Officers of the Cutter.

I am Sir Your Most H. Servt.
O. H. Williams
A Hamilton Esqr.
